Exhibit 10.46




SHARE SALE AGREEMENT




THIS AGREEMENT is made effective as of May 4, 2006 between Imagin Minerals, Inc,
a Delaware corporation (“Imagin”), St. Cloud Mining Company, a New Mexico
corporation (“St. Cloud”), and AZCO Mining Inc., a Delaware corporation
(“AZCO”).




WITNESSETH:




WHEREAS, Imagin owns all of the authorized, issued and outstanding shares of
capital stock (the “Lordsburg Shares”) of The Lordsburg Mining Company, a New
Mexico corporation (“Lordsburg Mining”);




AND WHEREAS, Lordsburg Mining owns (i) the patented mining claims in Hidalgo
County, New Mexico identified on Exhibit “A” hereto (“the Lordsburg Mill Site
Property”); (ii) the patented mining claims in Grant County, New Mexico
identified on Exhibit “B” hereto under the heading “Patented Mining Claims” (the
“Patented Claims”); (iii) the unpatented mining claims identified on Exhibit “C”
hereto under the heading “Unpatented Claims” (the “Unpatented Claims”); (iv) the
buildings, structures, improvements and other property associated with the
Lordsburg Mill Site Property and the Patented Claims identified on Exhibit “D”
hereto (the “”Buildings, Structures and Improvements”); (v) the licenses,
permits and water rights identified on Exhibit “E” hereto (the “Licenses,
Permits and Water Rights”); (vi) the personal property, equipment and supplies
identified on Exhibit “F” hereto (the “Personal Property, Equipment and
Supplies”); and (vii) the milling equipment identified on Exhibit “G” hereto
(the “Milling Equipment”);




AND WHEREAS, the Lordsburg Mill Site Property; the Patented Claims; the
Unpatented Claims; the Buildings, Structures and Improvements; the Licenses,
Permits and Water Rights; the Personal Property, Equipment and Supplies; and the
Milling Equipment are collectively referred to in this Agreement  as the
“Property”;




AND WHEREAS, Imagin desires to sell and AZCO desires to buy the Lordsburg Shares
on the terms and conditions stated in this Agreement.




NOW, THEREFORE, for good and valuable consideration, the exchange, receipt and
sufficiency of which is hereby acknowledged, Imagin, St. Cloud and AZCO agree as
follows:




I

AGREEMENT TO BUY AND SELL




1.1

On and subject to the terms and conditions stated herein, at Closing (as defined
in Section 6.1 hereof), Imagin agrees to sell, transfer and assign the Lordsburg
Shares to AZCO and AZCO agrees to buy the Shares from Imagin.




II

PURCHASE PRICE




2.1

The purchase price for the Lordsburg Shares to be paid by AZCO to Imagin at
Closing in cash is US $1,300,000 (the “Purchase Price”).




III

UNDERLYING AGREEMENTS AND OBLIGATIONS




3.1

Existing Obligations




The Patented Claims are currently subject to three agreements, to-wit:




(a)

7.5% royalty:

Dwight L. Smith, Carl S. Schreiber, Thomas S. Kennedy and his wife, Harriet B.
Kennedy, Ann Gannon Newberry, and her husband, James Newberry, Jamie Gannon
Chapel and her husband Richard Chapel, Kathy Gannon, Mary B. Gannon, Roderick
Thomas Kennedy, The Summit Foundation, Inc., Nat Fisher and his wife, Kazuko
Fisher, or their respective predecessors, as Lessors, entered into that certain
lease agreement between the Lessors and Charles F. Hanson and Douglas E. Hanson,
as Lessees, dated March 1, 1976 and recorded on January 25, 1983 in Misc. Book
227, Pages 1356-1360, of the public records of Grant County (the “Grant County
Records”) and also recorded on May 6, 1983 in Misc. Book 227, Pages 1934-1948,
of the Grant County Records (the “1976 Agreement”), which agreement provides for
a royalty of 7.5% of net smelter returns toward an end price of US $1,250,000,
net of payments received to date amounting to at least US $208,800;




(b)

Summit Minerals, Inc. (“Summit”), pursuant to that certain Mining Exploration
and Purchase Agreement between Summit and NovaGold Resources Nevada, Inc.
(“NGR”), recorded on March 8, 1988 in Misc. Book 228, Pages 3319-3340, of the
Grant County Records (“the NGR Agreement”), holds a 5% royalty on net smelter
returns with an end price of US $4,000,000 less any amounts paid under the 1976
Agreement  and other payments as may have been applied. The 1976 Agreement and
the NGR Agreement are collectively referred to herein as the “Underlying
Agreements.” All obligations to third parties under the Underlying Agreements
are collectively referred to herein as the “Underlying Obligations.”




(c)   

Biron Bay Resources Limited (“Biron Bay”), by agreement made in 1989, acquired
by joint venture with NGR the operating rights to the Patented Claims and NGR
retained a 22% undivided interest (the “NGR Interest”) in the joint venture’s
future net proceeds.  By assignment effective May 15, 2001, recorded on June 13,
2001 in Misc. Book 256, Pages 6929-6931, of the Grant County Records, Steeple
Rock Mining Company (“Steeple Rock”), acquired the NGR Interest. By assignment
effective November 26, 2002, recorded on January 8, 2003 in Misc. Book 260,
Pages 7420-7421, of the Grant County Records, Lordsburg Mining acquired the NGR
Interest.  By agreement made May 1, 2006 Lordsburg Mining acquired a 78%
undivided interest in the Patented Claims from Royal Group, giving Lordsburg
Mining a 100% undivided interest in the Patented Claims.  By the May 1, 2006
agreement, Royal Group reserved 5% of Net Proceeds (as defined in the agreement)
until the Underlying Obligations are satisfied, and 10% of Net Proceeds (as
defined in the agreement) after the Underlying Obligations are satisfied, to an
end price of US $2,400,000.




3.2      Lordsburg Mining shall remain obligated on the Underlying Obligations
and neither Imagin nor St. Cloud shall have any obligation or liability
thereunder.  




3.3      Each of Imagin and St. Cloud represents to AZCO that it has not
received notice of any default of any of the terms or provisions of the
Underlying Agreements and that to the best of its knowledge all property taxes
on the Property due through the end of 2005 have been duly paid.




IV

REPRESENTATIONS




4.1  Each of Imagin and St. Cloud represents to AZCO that (a) Imagin is a
corporation in good standing under the laws of the State of Delaware; (b) St.
Cloud is a corporation in good standing under the laws of the State of New
Mexico; (c) it has authority to enter into this Agreement and perform its
obligations hereunder; (d) the Lordsburg Shares are all of the authorized,
issued and outstanding shares of the capital stock of Lordsburg Mining, are
duly, validly and lawfully authorized and issued, are fully paid and
nonassessable, and are not subject to any lien or encumbrance; (e) the copies of
the Underlying Agreements delivered by St, Cloud to AZCO are true and complete;
(f) there is no action, suit, proceeding or investigation pending or, to its
knowledge threatened, against St. Cloud or Lordsburg Mining: and (g) Permit HI
001 RE (the “Permit”) issued by the Mining and Minerals Division (“MMD”) of the
New Mexico Energy, Minerals and Natural Resources Department and held by
Lordsburg Mining is in good standing.  




4.2   AZCO represents to Imagin and to St. Cloud that (a) it is a corporation in
good standing under the laws of the State of Delaware and (b) it has authority
to enter into this Agreement and perform its obligations hereunder.




V

CLOSING




5.1

Closing shall take place on May 4, 2006 (the “Closing Date”) at St. Cloud’s
offices in Winston, New Mexico or otherwise as may be mutually agreed
(“Closing”).




5.2

At Closing, AZCO shall pay the Purchase Price to Imagin, Imagin shall deliver
the Lordsburg Shares, with an appropriate stock power transferring the same, to
AZCO, and the parties shall execute and exchange such other documents as their
respective counsel shall request, acting reasonably and in accordance with the
terms and intent hereof.




VI

RECLAMATION BY ST. CLOUD OF BANNER MILL SITE ON LORDSBURG MILL SITE PROPERTY




6.1

Promptly after Closing, St. Cloud shall undertake the completion of, and
thereafter complete, the reclamation obligations (the “Banner Mill Site
Reclamation Obligations”) at the Banner mill site on the Lordsburg Mill Site
Property imposed under and in compliance with the Permit.  St. Cloud shall use
its best good faith efforts to complete the Banner Mill Site Reclamation
Obligations within 120 days after Closing.  Until St. Cloud has completed the
Banner Mill Site Reclamation Obligations, it shall (i) safeguard the existing
concentrator building at the Lordsburg Mill Site Property as required by the
Permit and (ii) maintain in effect its current insurance coverage with respect
to the Lordsburg Mill Site Property, including liability, workman’s
compensation, and other insurance currently in effect.  Until St. Cloud has
completed the Banner Bill Site Reclamation Obligations, Lordsburg Mining will
permit St. Cloud to have access to and possession of the Lordsburg Mill Site
Property.  Upon the completion of the Banner Mill Site Reclamation Obligations,
Lordsburg Mining shall have all obligations and liability relating to the
Lordsburg Mill Site Property and neither St. Cloud nor Imagin shall have any.
 Following the completion of the Banner Mill Site Reclamation Obligations, St.
Cloud shall be entitled to the proceeds released by the MMD of any financial
assurance in effect in connection with the Permit.   




VII

OTHER RECLAMATION AND ENVIRONMENTAL OBLIGATIONS




7.1   Following Closing, St. Cloud shall remain obligated to complete the
reclamation obligations (the “Additional Reclamation Obligations”) under the
Permit in addition to the Banner Mill Site Reclamation Obligations provided for
in Article VI of this Agreement.  Following the completion of the Additional
Reclamation Obligations, St. Cloud shall be entitled to the proceeds released by
the MMD of any financial assurance in effect in connection with the Permit that
were not released to St. Cloud following its completion of the Banner Mill Site
Reclamation Obligations.




7.2      Following Closing, St. Cloud shall be responsible for any and all past,
present and future reclamation, environmental and other obligations and
liabilities relating to property subject to the Permit other than the Lordsburg
Mill Site Property and shall indemnify Lordsburg Mining and its affiliates,
directors, officers, employees and agents harmless from and against any and all
such obligations and liabilities.  




7.3      Following Closing and except as provided in Article VI and in Sec. 7.1
of this Article VII, Lordsburg Mining shall be responsible for any and all past,
present and future reclamation, environmental and other obligations and
liabilities relating to the Lordsburg Mill Site Property and shall indemnify St.
Cloud and its affiliates, directors, officers, employees and agents harmless
from and against any and all such obligations and liabilities.   

7.4      Notwithstanding any other provision of this Agreement or of the Deed,
Bill of Sale, Assignment, Assumption of Obligations and Liabilities, and
Indemnity by and between Lordsburg Mining and St. Cloud delivered in connection
with the transactions contemplated hereby, if and to the extent that any
provision requiring one party to indemnify the other party or its agents and
employees is found to be within the scope of or in any way subject to NMSA 1978,
Sec. 56-7-1 or Sec. 56-70-2 (as amended in 2003 or after the date of this
Agreement), then such indemnity shall (i) not be construed or applied to provide
for any indemnity inconsistent with such statutes, (ii) be enforceable and
enforced only to the extent that it is consistent with such statutes, and (iii)
shall be deemed modified to conform to such statutes.           




VIII

REMOVAL OF MILLING EQUIPMENT BY AZCO




8.1

Within 360 days after Closing, AZCO shall at its sole cost and risk remove the
Milling Equipment from its present location at the St. Cloud Mill Site near
Winston in Sierra County, New Mexico.  Such removal shall be done in compliance
with all applicable safety and other laws, rules and regulations and without
disrupting St. Cloud’s zeolite operations or damaging St. Cloud’s buildings or
other facilities.  St. Cloud shall in good faith but without material cost to
itself cooperate with AZCO to provide access for and to facilitate such removal.
   




IX  

INSPECTION




9.1

Prior to Closing, AZCO and its authorized representatives shall have the right,
at AZCO’s request and cost, to inspect the Property, Lordsburg Mining’s and St.
Cloud’s records relating to the Property, and any and all of Lordsburg Mining’s
books and records.




8.2

AZCO acknowledges and agrees that it is purchasing the Lordsburg Shares on an
“as is, where is” basis and that it has been and will pursuant to this Agreement
be afforded full opportunity to conduct due diligence investigations in respect
of the same, Lordsburg Mining and the Property, including without limitation
with respect to any environmental liabilities associated with the Property, and
that it is and shall at Closing be satisfied with the results of those
investigations, including without limitation as to the continuing existence,
availability, enforceability and  assignability of the Lordsburg Shares, the
Property, the Underlying Agreements and any matter referred to therein.  AZCO
further acknowledges and agrees that Imagin and St. Cloud make no representation
or warranty as to any matter except as expressly set out herein.




9.3

AZCO further acknowledges and agrees that Lordsburg Mining acquired the Milling
Equipment from St. Cloud, and now owns the Milling Equipment, on an “as-is,
where-is” basis, that the Milling Equipment does not include buildings, electric
starters or crushing components used in St. Cloud’s zeolite operation, and that
Imagin and St. Cloud shall have no obligation to dismantle or move the Milling
Equipment from its present location near Winston, New Mexico.

X

MAPS, DATA AND OPERATIONS REPORTS




10.1

St. Cloud shall promptly transfer to AZCO all maps, records, reports, geological
and geophysical data, and all other similar information in its possession or
subject to its control concerning the Property.




XI

GENERAL




11.1

Notices




All notices, payments and other required communications (collectively,
“Notices”) by one party to the other shall be in writing, addressed as follows:




To Imagin and St. Cloud:

St. Cloud Mining Company

Attention: Patrick S. Freeman, President

P. O. Box 1670

Truth or Consequences, NM  87901

Fax: (505) 743-3333

Email: pfreeman@stcloudmining.com




            To AZCO:

AZCO Mining Inc.

Attention:  W. Pierce Carson, President and CEO

7239 El Mirage

Glendale, AZ 85307

Fax: (623) 935-0781

wpiercecarson@aol.com




Notices shall be given by (i) personal delivery, (ii) email, or (iii) registered
or certified U.S. mail, return receipt requested.  Notices shall be effective
and deemed delivered (i) if by personal delivery, at delivery, (ii) if by email,
on the next business day following transmission, and (iii) if by mail, on the
next business day following receipt.  A party may change its address from
time-to-time by Notice to the other party.




11.2

No Recording Agreement




No party hereto shall file or record this Agreement in any public records.
 However, the parties agree that a memorandum hereof executed by St. Cloud and
by AZCO may be so recorded, but such memorandum shall not disclose the Purchase
Price.  This Agreement may be filed as necessary as an exhibit to any required
governmental filing.




11.3

Counterparts




This Agreement may be executed in any number of counterparts, each of which,
when duly executed and delivered, shall be deemed an original and all of which
collectively shall constitute one and the same document.




11.4   Integration




This Agreement (i) is intended to be and is the final, complete, exclusive and
total expression and statement of all discussions, negotiations, notes, drafts,
agreements, contracts, covenants, and any other promises, commitments and
understandings between the parties hereto, whether express or implied,
preceeding the date hereof, (ii) shall be construed without reference to any
such discussions, negotiations, notes, drafts, agreements, contracts, covenants
and other promises, commitments and understandings, and (iii) is fully
integrated. 




11.5

Construction




The interpretation, construction, and performance of this Agreement shall be
governed by the law of the State of New Mexico.




11.6

Benefit




This Agreement shall be binding upon and enure to the benefit of the parties and
their respective successors and assigns.




11.7

Further Assurances




Each party agrees that it shall from time to time take such actions and execute
such additional documents as may be reasonably necessary or convenient to
implement and carry out the intent and purpose hereof.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
May 4, 2006.




IMAGIN MINERALS, INC.




By:  ___/s/  Patrick S. Freeman_________

 Patrick S. Freeman, Vice President-

New Mexico




ST. CLOUD MINING COMPANY

  

By: ___/s/  Patrick S. Freeman_________

 Patrick S. Freeman, President







AZCO MINING INC.




By:___/s/  W. Pierce Carson___________

W. Pierce Carson, President and CEO















